Citation Nr: 0734218	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-17 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee condition, 
to include patellofemoral pain syndrome.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1998 to November 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).
The Board notes that the veteran in this instance filed his 
original claim for service connection for a left knee 
condition, to include patellofemoral pain syndrome, in 
November 2002.  The RO subsequently issued a rating decision 
dated March 2003 in which it denied the veteran's claim on 
the basis that the left knee condition was not incurred in or 
aggravated by service.  In August 2003, the veteran submitted 
a statement in which he indicated that he was treated for 
left knee problems in service.  The Board finds that the 
veteran's August 2003 statement constitutes a valid notice of 
disagreement.

The Board further observes that a statement of the case (SOC) 
was not issued in this case until May 2005.  In the interim, 
it is noted that the RO treated correspondence from the 
veteran as attempts to reopen his service connection claim.  
Rating decisions dated March 2004 and October 2004 denied the 
veteran's service connection claim on the grounds that he 
failed to submit new and material evidence.  The Board notes 
that the veteran timely perfected his service connection 
claim in June 2005 following the issuance of the SOC.  As 
such, the Board has identified the issue on appeal as one of 
direct service connection for a left knee condition rather 
than as a claim to reopen.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board has reviewed all of the evidence of record in this 
case and notes that the veteran was afforded a clinical 
evaluation and physical examination in September 1998 prior 
to entering service.  The clinical evaluation was normal, and 
the veteran provided a medical history in which he 
specifically denied ever having swollen or painful joints, 
athritis, rheumatism, or bursitis, bone, joint, or other 
deformity, or a "trick" or locked knee.  The veteran 
described his health at the time of the examination as 
"good."

Service medical records (SMRs) associated with the claims 
file show no diagnosis of or treatment for a left knee 
condition in service.  However, the Board notes that the 
veteran frequently sought care at sick call for numerous 
injuries or ailments during his military career.

In May 2002, the veteran appeared before a Medical Evaluation 
Board (MEB) after being diagnosed with exercise-induced 
asthma and allergic rhinitis.  An examination conducted as 
part of this evaluation found that the veteran experienced 
recurrent daily symptoms of moderate to severe asthma with 
exercised-induced bronchospasm.  The examiner noted that the 
veteran was unable to complete the duties required by his 
military occupational specialty (MOS) as a result of this 
exercise-induced bronchospasm.  No references to a left knee 
condition were noted at that time.

The veteran was reexamined in June 2002, and a different 
examiner noted at that time that the veteran "has no 
significant illnesses except his asthma."  The examiner 
noted that the veteran fractured his right foot in service, 
but concluded that he had no complications or sequelae from 
this incident.  The examiner further found that the veteran 
was unable to perform the duties required by his MOS because 
of his asthma.  The examiner determined that the veteran 
failed to meet the criteria for retention.  No references to 
a left knee condition were noted at that time.
 
The veteran filed a claim for service connection for a left 
knee condition at the time of separation from service and 
underwent a Compensation and Pension Examination (C&P), in 
January 2003, in connection with the current claim.  Based on 
the normal x-ray findings, normal range of motion testing, 
and a history provided by the veteran in which he denied a 
history of left knee trauma, the examiner diagnosed the 
veteran as having left knee patellofemoral pain syndrome.

In July 2004, the veteran presented to VA for treatment of 
left knee pain.  The examiner diagnosed the veteran as having 
left knee arthralgia, and ordered magnetic resonance imaging 
(MRI) of the left knee.  The Board notes that an MRI of the 
left knee was ordered to rule out a meniscal tear.  A careful 
review of a MRI report dated in October 2004 reveals that the 
MRI report references findings pertinent to right knee.  It 
is unclear if the MRI was conducted on the left knee but the 
report mistakenly referred to the right knee or if the MRI 
was in fact conducted on the right knee.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Here, a VA examination was 
conducted in January 2003.  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2.  The Board notes that 
the veteran was diagnosed as having patellofemoral pain 
syndrome in January 2003, but the examiner failed to provide 
an opinion about the cause of this condition.  Moreover, it 
is unclear whether the MRI report was indicating that the 
veteran has a Baker's cyst of the right knee or the left 
knee.  These matters must be clarified on remand.    

Additionally, the Board notes that the veteran was not 
provided a duty-to-inform notice pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The notice letter 
must provide information about the type of evidence necessary 
to establish a disability rating and an effective date for 
the disability on appeal.

It is also noted that the veteran receives medical care 
through the VA Medical Center in San Juan and the outpatient 
center in Mayaguez.  VA is required to make reasonable 
efforts to help a veteran obtain records relevant to his 
claim, whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Therefore, the RO 
should request all VA medical records pertaining to the 
veteran that are dated from October 21, 2004, to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disability on appeal.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from October 21, 2004, to the 
present.  All efforts to obtain these 
records should be fully documented, and 
the VA medical facilities should provide a 
response if all of the records have 
already been provided.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  The RO should 
also attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

3.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an examination 
to determine if the veteran has a left 
knee condition and, if so, the etiology 
thereof.  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate testing should be conducted at 
this time, if deemed necessary by the 
examiner, and the results of any testing 
should be included in the examination 
report.

The examiner is asked to express an 
opinion as to the etiology of the left 
knee condition, if such condition is 
diagnosed.  Specifically, the examiner is 
asked to express an opinion as to whether 
the veteran's claimed left knee condition 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the veteran's military service and the 
symptoms he has demonstrated since 
service.  The examiner should state in the 
examination report whether the veteran has 
a Baker's cyst of the left knee. 

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the all evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



